Citation Nr: 1127999	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from March 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the 50 percent disability rating for posttraumatic stress disorder and denied entitlement to a total disability rating based upon individual unemployability.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  Posttraumatic stress disorder is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, family, relations, judgment, thinking, or mood.  

3.  The Veteran is currently diagnosed with non-service-connected dementia. 

4.  The Veteran has the following service connected disabilities: posttraumatic stress disorder rated as 50 percent disabling; tinnitus rated as 10 percent disabling; and bilateral hearing loss rated as noncompensable.

5.  The Veteran is not precluded from all forms of substantially gainful employment as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).
  
2.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in April 2008.  This letter detailed the elements of an increased rating claim and a total disability rating based upon individual unemployability claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the June 2008 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the April 2008 letter.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in connection with the appeal in May 2008 and April 2009.  The Board finds that these examinations are adequate for rating the disabilities and for deciding the claims on appeal because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In the Veteran's representative's April 2011 informal brief, he stated that the examinations were not adequate for rating purposes because the examiner did not have access to the appellant's claims folder.  First, the Board finds that the VA examinations are adequate, specifically the April 2009 examination, because even though the claims file was not available for review the April 2009 VA examiner stated that he reviewed the Veteran's electronic medical record and his previous VA examinations and interviewed the Veteran; the VA examiner gave a detailed history of the Veteran's mental health conditions, posttraumatic stress disorder and dementia.  In addition, the Board finds that the examinations are adequate because at issue is the Veteran's current symptomatology which was assessed at the examination.  Finally, the Board finds that the VA examiner's opinion on the Veteran's ability to work is adequate because it discussed the Veteran's history and the Veteran's own statements.  This will be further discussed herein below.  There is no need to remand for another examination.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, the existence of any additional outstanding evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  

II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

The August 2008 RO rating decision continued the Veteran's 50 percent disability rating for his posttraumatic stress disorder.  The RO has assigned the Veteran's posttraumatic stress disorder disability a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for posttraumatic stress disorder).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's posttraumatic stress disorder is currently rated 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

To warrant a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

During the course of the appeal, the Veteran has been assigned GAF scores of 52 with a notation that the Veteran's highest GAF score was 54.  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of between 61 and70 reflect mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.

In order for the Veteran's posttraumatic stress disorder to warrant an increased rating there needs to be evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against a finding that posttraumatic stress disorder warrants an evaluation in excess of 50 percent.  The Veteran's posttraumatic stress disorder is manifested by lesser symptoms, such as a flattened affect, impairment of memory, irritability, and impulsiveness with verbal aggression.  As discussed below, these symptoms are reflective of occupational and social impairment with reduced reliability and productivity.  

At the Veteran's May 2008 and April 2009 VA examinations, it was noted that his symptoms were highly similar to the symptoms reported at a previous VA examination in August 2006.  At both of these examinations, the examiner noted the Veteran had nightmares about Korea once or twice a month.  He avoided thoughts about the war including movies, television shows, and discussions.  He had restricted range of affect.  It was also noted that he had difficulty in concentration and memory.  In the May 2008 examination report, the examiner stated the Veteran had a foreshortened sense of future and that he was on sleep medication.  At the May 2008 VA examination it was noted that the Veteran's greatest problems were his chronic level of irritability and the ease in which he engaged in verbal and physical altercations.  In the April 2009 VA examination report, the examiner stated the Veteran had feelings of detachment.  At both examinations, it was noted that the Veteran had depression as a result of the death of family members.  It was noted that he did not have any suicidal or homicidal ideations or any hallucinations.  

The April 2009 VA examiner opined as follows:

[The Veteran] presents with chronic symptoms of PTSD, which appear similar to those reported in his previous Compensation and Pension examinations.  He denied worsening of these s[ymptoms].  He did note s[ymptoms] consistent with depression, which he stated are not adequately treated and have worsened in the past several months.  He continues to struggles with irritability, angry outbursts, and managing impulsive verbal aggression, which began a few years ago (post retirement).  His cognition was not formally tested during the current examination but has been previously noted to be consistent with mild dementia.  He reported worsening cognitive functioning, but this report is unsubstantiated at this point due to the Veteran being a poor historian.  It is clear that his cognitive impairment impacts his ability to complete [activities of daily living] and his social functioning.  It also appears, given no change in his long-standing PTSD s[ymptoms] and no reported cognitive deficits prior to a few years ago, and given his vascular risk factors and previous cognitive evaluation, that his cognitive impairment is more consistent with a vascular dementia, as opposed to his PTSD, although this opinion is purely speculative at this point.  

See Report of April 2009 VA Examination.

The Board notes that in addition to the April 2009 VA examiner's diagnosis of dementia the Veteran's claims file includes multiple diagnoses corroborating this.  In November 2007 the Veteran underwent neuropsychology testing and was diagnosed with dementia.  The VA psychologist's impressions were as follows:

Results of this evaluation reveal deficits in verbal learning and memory, visuconstructional organization, dominant hand fine motor coordination, and some aspects of executive function.  There is also evidence of moderate-to-severe anxiety and mild depression.  [The Veteran]'s cognitive deficits are thought to reflect a decline from his premorbid level of cognitive functioning.  While his cognitive profile is largely consistent with a mild dementia, his psychiatric symptoms may also contribute to some of his deficits (e.g., his anxiety may have contributed to his poor performance on tests of fine motor coordination and visuconstructional organization).  [The Veteran]'s deficits in multiple cognitive domains but relatively intact functional abilities is consistent with mild cognitive impairment, multiple cognitive domain subtype (MCI-MCD).  Given [the Veteran]'s longstanding vascular risk factors, vascular mild cognitive impairment (vMCI) is another possibility. 

See Report of November 2007 VA Neuropsychology Testing.

A June 2008 VA treatment note stated that the Veteran had mild cognitive impairment and the Veteran was diagnosed with Axis I diagnoses of mild cognitive impairment, history of posttraumatic stress disorder, and history of anxiety.  Also in June 2008 it was noted that he was having a gradual decline in memory.  In July 2008 the Veteran had a VA geriatric psychiatry consult and he was diagnosed with mild dementia that was probably vascular, posttraumatic stress disorder, and depressive disorder.  The VA psychiatrist stated that the Veteran had a long-term history of irritability and outbursts since he returned from the Korean war that he has become increasingly confrontational which was probably due to disinhibition; this was clinically consistent with his mild dementia, that was probably vascular.  

The Board finds that while the Veteran has had a decrease in his cognitive functioning, the medical evidence of record establishes that to the non-service-connected dementia is the cause of the reduced cognitive functioning and not to the service-connected posttraumatic stress disorder.  The Board notes that it is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, in this case, it is clearly documented in the treatment records and VA examination that non-service-connected dementia has increased in severity.  Additionally, it was noted in both VA examination reports that even the Veteran reported similar posttraumatic stress disorder symptomatology as his previous August 2006 VA examination, and that there was no change in his long-standing posttraumatic stress disorder symptoms.  Therefore, the Board finds that any increase in the Veteran's symptomatology is related to his non-service-connected psychiatric disorder.  

In addition, to the medical evidence of record, the Board notes that at both the Veteran's May 2008 and April 2009 VA examinations, he stated that his symptoms were similar to the ones reported at previous VA examinations.  The Board finds that this evidence that posttraumatic stress disorder has not increased in severity since the original grant of service connection in February 2007.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that his posttraumatic stress disorder symptoms increased in severity were in statements directly made to VA after he submitted the claim for an increased rating.   

Therefore, the Board finds that the evidence of record does not show that posttraumatic stress disorder is demonstrated by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In addition to not meeting the criteria for an increased rating of 70 percent, the Board finds that the Veteran does not warrant an increased rating of 100 percent since there is no evidence of total occupational and social impairment; there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, there is no evidence that posttraumatic stress disorder has markedly interfered with his employment, and the evidence shows the Veteran has not had to be hospitalized for posttraumatic stress disorder during the appeal period (or since service connection has been granted).  

As to the Veteran's past employment, the Board notes that there are inconsistent facts as to when the Veteran retired.  In 2006, when the Veteran first started being treated for posttraumatic stress disorder, he reported he retired when he was 62 years old.  See April 2006 VA treatment record and August 2006 VA examination report.  The August 2006 examination report shows the Veteran reported to the examiner that he had worked most of his life as a drywall taper and "retired when he was 62 years old[,] and he reported no work since that time."  This would mean that the Veteran had retired in 1994.  This is entirely consistent with what the Veteran reported to employees at the Vet Center.  See February 2006 Vet Center Intake ("He retired in 1994 because most of the union work was going slow for his professional.").  Additionally, it is consistent with a document that the International Union of Painters and Allied Trades submitted.  It had been asked to verify the Veteran's employment, and it responded that it had no records in its database.  It attached a response it had received when it sent an inquiry to the "International in Washington, DC," which showed the Veteran went into inactive status in 1994.  All of these documents establish a retirement date of 1994.

However, in the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in April 2008, the Veteran claimed he retired in February 2006, which is approximately 12 years after he had previously reported.  The inconsistent statement from the Veteran damages his credibility.  The Board finds as fact that the Veteran retired in 1994, when he was 62 years old, and that the Veteran's subsequent report of retirement in 2006 is a false statement.  The Board is aware that the Veteran has been diagnosed with dementia, so it is possible that the later retirement date was an inadvertent mistake.  Nevertheless, it causes the Board to question the accuracy of the facts the Veteran has reported.

Thus, because the Veteran has not worked since 1994, it is difficult to find that the Veteran's posttraumatic stress disorder symptoms markedly interfere with employment.  (The Veteran reported no problems with his employment over the years prior to his retirement.  See August 2006 VA examination report.)  The Board finds that there is no evidence that the rating schedule has been rendered impractical. 

In sum, the Board finds that the symptomatology pertaining to posttraumatic stress disorder has not worsened to warrant a higher evaluation.  The Veteran even stated at his VA examinations that his posttraumatic stress disorder symptoms were the same as previous examinations.  Therefore, the Veteran's posttraumatic stress disorder symptoms do not demonstrate a disability picture that more nearly approximates the next-higher, 70 percent, evaluation.  Accordingly, the claim for an increased rating in excess of 50 percent is denied.

A total disability rating based upon individual unemployability

In order to establish entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a total disability rating based upon individual unemployability provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent scheduler evaluation.  Subjective criteria provide for a total disability rating based upon individual unemployability when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of this analysis, the following will be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for posttraumatic stress disorder, which is 50 percent disabling; tinnitus, which is 10 percent disabling; and bilateral hearing loss, which is noncompensably disabling.  Therefore, a combined 60 percent rating is in effect.  The Veteran meets the schedular criteria, as the combined evaluation is based upon a common etiology; here, combat exposure.  38 C.F.R. § 4.16(a)(2).  

The Board finds, however, that the preponderance of the evidence is against the Veteran's claim that he is unemployable as a result of his service-connected disabilities.  The Board notes that the Veteran worked until 1994, at which point, he retired.  The Veteran's claims file includes two opinions; one is the April 2009 VA examiner's opinion against the Veteran's claim and one is a September 2008 buddy statement that is for the Veteran's claim of entitlement to a total disability rating based upon individual unemployability.  

After examination of the Veteran and a review of the Veteran's electronic medical records the April 2009 VA examiner opined as follows:

P[atient]'s hearing loss and tinnitus were not evaluated during this examination.  As he has been retired for a number of years and denied any difficulties with maintaining employment in the past, I am unable to provide a definitive statements regarding the impact of his PTSD s[ymptoms], tinnitus, or hearing loss on his ability to obtain sustainable employment, other than to note that his PTSD did not previously impact his ability to work.  

See Report of April 2009 VA posttraumatic stress disorder Examination.

In a September 2008 statement, JD, a friend of Veteran's, stated he knew the Veteran's for over 30 years with 15 years being in a job-related capacity and 15 years on a personal level.  He noted he had witnessed significant changes in the Veteran's behavior, including him being unresponsive, zoning-out, and walking out in anger or becoming overly aggressive in conversation.  He stated that he believed the Veteran was under some kind of psychological strain and was not a candidate for employment.  

The Board finds that in this case, the evidence is insufficient to show that there is some factor which places the claimant in a different position than other veterans with the same disability rating and that the evidence is insufficient to show that the Veteran is precluded from all forms of substantially gainful employment due to his service-connected disabilities.  The Board finds that the April 2009 opinion is a more probative opinion because the VA examiner considered the Veteran's electronic medical record and his non-service-connected disabilities when formulating his opinion.  While JD discussed the significant changes in the Veteran's behavior, he is not competent to opine, and in actuality did not opine, if the reason for the Veteran's behavioral changes and inability to work was a result of his service-connected posttraumatic stress disorder or his non-service-connected dementia.  A layperson can certainly provide an eyewitness account of a veteran's visible symptoms; however, a layperson is not considered capable of opining, however sincerely, in regard to causation of a the psychiatric symptoms.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  For these reasons, the medical opinion of the VA examiner carries more weight than the buddy statement.   

As to the Veteran's own allegation that he is unable to obtain and sustain gainful employment, the Board accords his allegation no probative value.  His inconsistent statements as to when he last worked have damaged his credibility, and the Board is unwilling to grant this benefits based upon the Veteran's statements.  

Lastly, in an August 2009 letter, two therapists from the Vet Center stated that the Veteran had chronic feelings and emotions that interfered with daily functioning at home or in any occupational setting.  They diagnosed posttraumatic stress disorder and assigned a current GAF score of 40 and 45 in the past year.  Such scores can indicate the inability to work.  The Board does not find that this letter provides evidence of unemployability for three reasons.  One, they did not explain their assignment of the current and past GAF scores.  GAF scores contemplate multiple symptoms, and it does not mean that the person has all the symptoms listed under that score.  Two, in the body of the letter, the therapists did not state that the Veteran was unable to obtain and sustain gainful employment.  Rather, they stated only that the Veteran's symptoms interfered with any occupational setting, which is not indicative of an inability to work.  Three, they did not address the fact that the Veteran has been diagnosed with dementia, which lessens the probative value of this opinion, as that diagnosis impacts the Veteran's mental capacity. 

For the Veteran to prevail the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

In sum, the Board finds that the Veteran is not entitled to a total disability rating based upon individual unemployability because the preponderance of the evidence is against the claim that he is precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  Entitlement to a total disability rating based upon individual unemployability is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 50 percent for posttraumatic stress disorder is denied. 

Entitlement to a total disability rating based upon individual unemployability is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


